                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                    Plaintiff,

             v.                                           Case No. 17-C-70

WAL-MART STORES EAST LP,

                    Defendant.


                                 JURY INSTRUCTIONS


                     1.01 Functions of the Court and the Jury

      Members of the jury, you have seen and heard all the evidence and are about

to hear the arguments of the attorneys. Now I will instruct you on the law.

      You have two duties as a jury. Your first duty is to decide the facts from the

evidence in the case. This is your job, and yours alone. Your second duty is to apply

the law that I give you to the facts. You must follow these instructions, even if you

disagree with them. Each of the instructions is important, and you must follow all

of them. Perform these duties fairly and impartially. Do not allow sympathy or

prejudice to influence you. You should not be influenced by any person’s race,

color, religion, national ancestry, or sex.

      Nothing I say now, and nothing I said or did during the trial, is meant to

indicate any opinion on my part about what the facts are or about what your verdict

should be.


       Case 1:17-cv-00070-WCG Filed 07/15/21 Page 1 of 22 Document 234
                      1.03 All Litigants Equal Before the Law

      In this case, the defendant is a corporation. All parties are equal before the

law. A corporation is entitled to the same fair consideration that you would give any

individual person.

                     Role of EEOC in Enforcement of the ADA

      The Equal Employment Opportunity Commission, or the EEOC, is the

plaintiff in this case. The EEOC is an agency of the United States government that

is responsible for enforcing the federal laws prohibiting employment discrimination,

including the American’s with Disabilities Act, or ADA. When a person feels that

his or her employer had discriminated against them, that person may file a charge of

discrimination with the EEOC. The EEOC has the authority to file a lawsuit and

seek remedies against an employer on behalf of such a person or the person may sue

on his own behalf. The EEOC brings this lawsuit on behalf of Marlo Spaeth. The

fact that the EEOC has brought this lawsuit is no cause for you to give more or less

weight to the claims.

                                   1.04 Evidence

      The evidence consists of the testimony of the witnesses, the exhibits admitted

in evidence, and stipulations.

      A stipulation is an agreement between both sides that certain facts are true.




                                         2

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 2 of 22 Document 234
                            1.05 Deposition Testimony

      During the trial, certain testimony was presented to you by the reading of

depositions. You should give this testimony the same consideration you would give

it had the witnesses appeared and testified here in court.

                            1.06 What Is Not Evidence

      Certain things are not to be considered as evidence. I will list them for you:

      First, if I told you to disregard any testimony or exhibits or struck any

testimony or exhibits from the record, such testimony or exhibits are not evidence

and must not be considered.

      Second, anything that you may have seen or heard outside the courtroom is

not evidence and must be entirely disregarded.

      Third, questions and objections or comments by the lawyers are not evidence.

Lawyers have a duty to object when they believe a question is improper. You should

not be influenced by any objection, and you should not infer from my rulings that I

have any view as to how you should decide the case.

      Fourth, the lawyers’ opening statements and closing arguments to you are not

evidence. Their purpose is to discuss the issues and the evidence. If the evidence

as you remember it differs from what the lawyers said, your memory is what counts.




                                          3

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 3 of 22 Document 234
                                 1.07 Note-Taking

      Any notes you have taken during this trial are only aids to your memory. The

notes are not evidence. If you have not taken notes, you should rely on your

independent recollection of the evidence and not be unduly influenced by the notes

of other jurors. Notes are not entitled to any greater weight than the recollections or

impressions of each juror about the testimony.

       1.08 Consideration of All Evidence Regardless of Who Produced

      In determining whether any fact has been proved, you should consider all of

the evidence bearing on the question regardless of who introduced it.

                        1.09 Limited Purpose of Evidence

      You will recall that during the course of this trial I instructed you that I

admitted certain evidence for a limited purpose. You must consider this evidence

only for the limited purpose for which it was admitted.

                                Limiting Instruction

      You have heard testimony by some witnesses, including Walmart employees,

concerning what they believe the ADA required under the circumstances of this case.

Such testimony is relevant to determine why they took certain actions and what their

state of mind might be. But the question of what the ADA requires is a legal question

that the court will address in its instructions at the end of the case. And whether




                                          4

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 4 of 22 Document 234
Walmart violated the ADA is ultimately a question for you to decide based on all

the evidence in the case.

      You have also heard testimony as to whether Walmart’s actions complied with

its own internal policies and training. You may consider this evidence in your

deliberations. You should keep in mind, however, that Walmart’s policies are not

necessarily what the law requires. The issue is ultimately whether Walmart violated

the ADA, not whether it violated its own internal policies and procedures.

                            1.11 Weighing the Evidence

      You should use common sense in weighing the evidence and consider the

evidence in light of your own observations in life. In our lives, we often look at one

fact and conclude from it that another fact exists. In law we call this “inference.” A

jury is allowed to make reasonable inferences. Any inference you make must be

reasonable and must be based on the evidence in the case.

           1.12 Definition of “Direct” and “Circumstantial” Evidence

      You may have heard the phrases “direct evidence” and “circumstantial

evidence.” Direct evidence is proof that does not require an inference, such as the

testimony of someone who claims to have personal knowledge of a fact.

Circumstantial evidence is proof of a fact, or a series of facts, that tends to show that

some other fact is true.




                                           5

       Case 1:17-cv-00070-WCG Filed 07/15/21 Page 5 of 22 Document 234
      As an example, direct evidence that it is raining is testimony from a witness

who says, “I was outside a minute ago and I saw it raining.” Circumstantial evidence

that it is raining is the observation of someone entering a room carrying a wet

umbrella.

      The law makes no distinction between the weight to be given to either direct

or circumstantial evidence. You should decide how much weight to give to any

evidence. In reaching your verdict, you should consider all the evidence in the case,

including the circumstantial evidence.

            1.13 Testimony of Witnesses (Deciding What to Believe)

      You must decide whether the testimony of each of the witnesses is truthful

and accurate, in part, in whole, or not at all. You also must decide what weight, if

any, you give to the testimony of each witness. In evaluating the testimony of any

witness, including any party to the case, you may consider, among other things:

      – the ability and opportunity the witness had to see, hear, or know the things

      that the witness testified about;

      – the witness’s memory;

      – any interest, bias, or prejudice the witness may have;

      – the witness’s intelligence;

      – the manner of the witness while testifying;




                                          6

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 6 of 22 Document 234
      – and the reasonableness of the witness’s testimony in light of all the evidence

      in the case.

                        1.14 Prior Inconsistent Statements

      You may consider statements given by the parties or witnesses under oath

before trial as evidence of the truth of what he said in the earlier statements, as well

as in deciding what weight to give his testimony.

      With respect to other witnesses, the law is different. If you decide that, before

the trial, one of these witnesses made a statement not under oath or acted in a manner

that is inconsistent with his testimony here in court, you may consider the earlier

statement or conduct only in deciding whether his testimony here in court was true

and what weight to give to his testimony here in court.

      In considering a prior inconsistent statement or conduct, you should consider

whether it was simply an innocent error or an intentional falsehood and whether it

concerns an important fact or an unimportant detail.

                       1.16 Lawyer Interviewing Witnesses

      It is proper for a lawyer to meet with any witness in preparation for trial.

                              1.17 Number of Witnesses

      You may find the testimony of one witness or a few witnesses more persuasive

than the testimony of a larger number. You need not accept the testimony of the

larger number of witnesses.


                                           7

       Case 1:17-cv-00070-WCG Filed 07/15/21 Page 7 of 22 Document 234
                             1.18 Absence of Evidence

      The law does not require any party to call as a witness every person who might

have knowledge of the facts related to this trial. Similarly, the law does not require

any party to present as exhibits all papers and things mentioned during this trial.

                               1.21 Expert Witnesses

      You have heard witnesses give opinions about matters requiring special

knowledge or skill. You should judge this testimony in the same way that you judge

the testimony of any other witness. The fact that such person has given an opinion

does not mean that you are required to accept it. Give the testimony whatever weight

you think it deserves, considering the reasons given for the opinion, the witness’s

qualifications, and all of the other evidence in the case.

                            1.24 Demonstrative Exhibits

      Certain demonstrative exhibits have been shown to you. Those demonstrative

exhibits are used for convenience and to help explain the facts of the case. They are

not themselves evidence or proof of any facts.

                                1.27 Burden of Proof

      When I say a particular party must prove something by “a preponderance of

the evidence,” or when I use the expression “if you find,” or “if you decide,” this is

what I mean: When you have considered all the evidence in the case, you must be

persuaded that it is more probably true than not true.


                                           8

       Case 1:17-cv-00070-WCG Filed 07/15/21 Page 8 of 22 Document 234
                     4.01 Nature of ADA Claim and Defense

      Plaintiff has brought this lawsuit under a federal law called the Americans

with Disabilities Act, which is often referred to by its initials, “ADA.” Under the

ADA, it is illegal for an employer to discriminate against a person on the basis of a

disability if that person is qualified to do the essential functions of her job and the

employer is aware of her limitations.

      In this case, Plaintiff claims that Defendant discriminated against Marlo

Spaeth by not providing her with a reasonable accommodation, namely, a change of

her work schedule; by terminating her employment; and by not reinstating Ms.

Spaeth. Defendant denies that it discriminated against Ms. Spaeth and says that Ms.

Spaeth’s employment was terminated because of her failure to reliably attend work

and to adhere to the schedule Defendant set, specifically her repeatedly leaving early

before her shift was over. Defendant contends that reliable attendance and working

the complete shift were essential to performing the job she was hired for.

      As you listen to these instructions, please keep in mind that many of the terms

I will use have a special meaning under the law. So please remember to consider

the specific definitions I give you, rather than using your own opinion as to what

these terms mean.




                                          9

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 9 of 22 Document 234
                  3.07 Cautionary Instruction on Defendant’s Action

       In deciding the EEOC’s claims, you should not concern yourselves with

whether Walmart’s actions were wise or fair. Rather, your concern is only whether

the EEOC has proved that Walmart discriminated against Marlo Spaeth because of

her disability.

    4.03 Elements of Plaintiff’s Claim – Reasonable Accommodation Cases

       The EEOC’s first claim is that Walmart unlawfully refused to give Ms. Spaeth

a “reasonable accommodation.” To succeed, the EEOC must prove three things by

a preponderance of the evidence:

   1. Marlo Spaeth was a qualified individual with a disability.

   2. Walmart was aware that Ms. Spaeth needed an accommodation due to her

       disability, either because Ms. Spaeth requested one or otherwise;

   3. Defendant failed to provide Ms. Spaeth with a reasonable accommodation.

If you find that Plaintiff proved each of these things by a preponderance of the

evidence, you should turn to the issue of Plaintiff’s damages. If you find that

Plaintiff has failed to prove any of these things by a preponderance of the evidence,

your verdict should be for Defendant.

                            4.04 Definition of “Disability”

       Under the ADA, the term “disability” means a physical or mental impairment

that “substantially limits” a “major life activity.” I will now define some of these


                                          10

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 10 of 22 Document 234
terms in more detail. Again, I remind you to consider the specific definitions I give

you, and not to use your own opinion as to what these terms mean.

      Under the ADA, an impairment “substantially limits” a major life activity if

it impairs the individual’s ability to perform the activity as compared to the average

person in the general population. Major life activities are those that an average

person can do without much difficulty. Thinking, speaking, and brain function are

all major life activities. The term “substantially limits” is not meant to be a

demanding standard, and a condition does not have to prevent, or significantly or

severely restrict, a person from performing the major life activity to be considered a

disability. It is not required that there be any medical analysis to make the

determination of whether someone is substantially limited in a major life activity.

For example, deafness substantially limits hearing; blindness substantially limits

seeing; an intellectual disability (formerly termed mental retardation) substantially

limits brain function; and autism substantially limits brain function. Down syndrome

is a genetic disorder which varies in severity but causes lifelong intellectual

disability and developmental delays.

      If you find that Ms. Spaeth’s impairments substantially limit one major life

activity, you must find that her impairments are a disability even if they do not limit

any other major life activity.




                                          11

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 11 of 22 Document 234
                           4.05 Definition of “Qualified”

      Under the ADA, Marlo Spaeth was “qualified” if she had the skill, experience,

education, and other requirements for the job and could do the job’s essential

functions, either with or without a reasonable accommodation. You should only

consider Ms. Spaeth’s abilities at the time of Ms. Spaeth’s termination.

      Not all job functions are “essential.” Essential functions are a job’s

fundamental duties. In deciding whether a function is essential, you may consider

the reasons the job exists, the number of employees Walmart has to do that kind of

work, the degree of specialization the job requires, Walmart’s judgment about what

is required, the consequences of not requiring an employee to satisfy that function,

and the work experience of others who held position.

      In addition to specific job requirements, an employer may have general

requirements for all employees. For example, the employer may generally require

regular and timely attendance.

             4.06 Reasonable Accommodation: General Instruction

      Under the ADA, to “accommodate” a disability is to make some change that

will let a person with a disability perform the job. An accommodation is

“reasonable” if it is effective and its costs are not clearly disproportionate to the

benefits that it will produce.




                                         12

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 12 of 22 Document 234
         A reasonable accommodation may include a change in such things as ordinary

work rules, facilities, conditions, or schedules, but does not include elimination or

change of essential job functions, assignment of essential job functions to other

employees, or lower productivity or performance standards.

                              4.08 Interactive Process

         EEOC has the burden of proving that Walmart was aware of Marlo Spaeth’s

need for an accommodation for her disability.            Where the need for an

accommodation is obvious, the employer must initiate an informal interactive

process with the employee or those acting on the employee’s behalf, to determine

whether a reasonable accommodation should be provided. Where the need for an

accommodation is not obvious, however, the disabled employee, or those acting on

the employee’s behalf, must make their employers aware of any medically necessary

accommodation.

         Once an employer is aware of an employee’s disability and knows or should

have known that there is a need for a reasonable accommodation, the employer must

discuss with the employee or, if necessary, with her doctor, whether there is a

reasonable accommodation that will permit the employee to perform the job. Both

the employer and the employee must cooperate in this interactive process in good

faith.     If an employer has a question regarding a request for reasonable

accommodation, the employer must undertake to find out an answer to the question.


                                         13

         Case 1:17-cv-00070-WCG Filed 07/15/21 Page 13 of 22 Document 234
      Neither party can win this case simply because the other did not cooperate in

this process, but you may consider whether a party cooperated in this process when

deciding whether a reasonable accommodation existed and when considering

whether to award punitive damages.

              Limiting Instruction Relating to Post-Termination
                  Request for Reasonable Accommodation

      You have heard evidence that Marlo Spaeth’s sister, Amy Jo Stevenson,

claims to have made a request for reasonable accommodation for Marlo Spaeth’s

disability subsequent to the termination of Marlo Spaeth’s employment.

      You should not consider evidence of a request for reasonable accommodation,

if any, made after Marlo Spaeth’s termination in determining whether the EEOC has

met its burden of proving Walmart violated the Americans with Disabilities Act by

terminating Marlo Spaeth’s employment. You may consider such evidence, if any,

made before Walmart’s decision denying her request for reinstatement.

                         4.09 Undue Hardship Defense

      Under the ADA, Walmart does not need to accommodate Marlo Spaeth if it

would cause an “undue hardship” to its business. An “undue hardship” is something

too costly or something that is so disruptive that it would fundamentally change the

nature of Walmart’s business or how Walmart runs its business.




                                        14

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 14 of 22 Document 234
      Walmart must prove to you by a preponderance of the evidence that Marlo

Spaeth’s proposed accommodation would be an “undue hardship.” In deciding this

issue, you should consider the following factors:

   1. The nature and cost of the accommodation;

   2. Walmart’s overall financial resources. This might include the size of its

      business, the number of people it employs, and the types of facilities it runs;

   3. The financial resources of the facility where the accommodation would be

      made. This might include the number of people who work there and the impact

      that the accommodation would have on its operations and costs; and

   4. The way that Walmart conducts its operations. This might include its

      workforce structure; the location of its facility where the accommodation

      would be made compared to Walmart’s other facilities; and the relationship

      between these facilities.

                    Reasonable Accommodation; Good Deed

      If Walmart provided an accommodation to Marlo Spaeth that is not required

by the ADA in the first place, the law does not require Walmart to continue to

provide that accommodation. Rather, Walmart may lawfully discontinue the

accommodation at any time and not provide it again.




                                         15

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 15 of 22 Document 234
         4.02 Elements of an ADA Discriminatory Termination Claim

      The EEOC’s second claim is that Walmart discriminated against Ms. Spaeth

by discharging her from her employment because of her disability or because of the

need to accommodate her disability. To succeed in this case, the EEOC must prove

four things by a preponderance of the evidence:

   1. Ms. Spaeth had a disability. I have defined “disability” earlier.

   2. Ms. Spaeth was “qualified” to perform the job with reasonable
      accommodation.

   3. Walmart discharged Ms. Spaeth;

   4. Walmart would not have discharged Ms. Spaeth if she did not have a disability
      or if she did not need an accommodation, but everything else had remained
      the same.

If you find that EEOC has proved each of these things by a preponderance of the

evidence, you should turn to the issue of Marlo Spaeth’s damages. If you find that

the EEOC has failed to prove any of these things by preponderance of evidence, your

verdict should be for Walmart.

              4.02 Elements of an ADA Failure to Reinstate Claim

      To succeed in this case, Plaintiff must prove four things by a preponderance

of the evidence:

   1. Marlo Spaeth, or someone on her behalf, requested reinstatement of her
      position at Walmart after July 10, 2015;

   2. Marlo Spaeth, with or without reasonable accommodation, was “qualified”
      for the position she requested reinstatement for after July 10, 2015;
                                         16

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 16 of 22 Document 234
   3. Walmart did not reinstate Marlo Spaeth for her position at the company
      despite her request after July 10, 2015; and

   4. Walmart did not reinstate Marlo Spaeth because she has Down Syndrome or
      because of the need to reasonably accommodate her disability.

If you find that the EEOC has proved each of these things by a preponderance of the

evidence, you should turn to the issue of Marlo Spaeth’s damages. If you find that

the EEOC has failed to prove any of these things by preponderance of evidence, your

verdict should be for Walmart.

                                 Damages: General

      If you find that the EEOC has proved any of its claims against Walmart, then

you must decide what amount of damages, if any, she is entitled to recover for those

claims. The EEOC must prove Ms. Spaeth’s damages by a preponderance of the

evidence.

      If you find that the EEOC has failed to prove any of its claims, then you will

not consider the question of damages.

                          3.10 Compensatory Damages

      You may award compensatory damages to Marlo Spaeth only for injuries that

have been proved by a preponderance of the evidence were caused by Defendant’s

wrongful conduct.

      Your award must be based on evidence and not speculation or guesswork.

This does not mean, however, that compensatory damages are restricted to the actual


                                        17

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 17 of 22 Document 234
loss of money; they include both the physical and mental aspects of injury, even if

they are not easy to measure.

      In calculating damages, you should not consider the issue of lost wages and

benefits. The court will calculate and determine any damages for past or future lost

wages and benefits. You should consider the following types of compensatory

damages, and no others: The mental and emotional pain and suffering that Marlo

Spaeth experienced and is reasonably certain to experience in the future. No

evidence of the dollar value of mental and emotional pain and suffering has been or

needs to be introduced. There is no exact standard for setting the damages to be

awarded on account of pain and suffering. You are to determine an amount that will

fairly compensate for the injury she has sustained.

                                3.13 Punitive Damages

      If you find for the EEOC, you may, but are not required to, assess punitive

damages against Defendant. The purposes of punitive damages are to punish a

defendant for its conduct and to serve as an example or warning to Walmart and

others not to engage in similar conduct in the future.

      The EEOC must prove by a preponderance of the evidence that punitive

damages should be assessed against Walmart. You may assess punitive damages

only if you find that the conduct of Walmart was in reckless disregard of Marlo




                                         18

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 18 of 22 Document 234
Spaeth’s rights. An action is in reckless disregard of Marlo Spaeth’s rights if taken

with knowledge that it may violate the law.

      The EEOC must prove by a preponderance of the evidence that Defendant’s

managerial employees and officers acted within the scope of their employment and

in reckless disregard of Ms. Spaeth’s right not to be discriminated against. In

determining whether a Walmart employee was a managerial employee, you should

consider the kind of authority Walmart gave them, the amount of discretion they had

in carrying out their job duties and the manner in which they carried them out.

      If you find that punitive damages are appropriate, then you must use sound

reason in setting the amount of those damages. Punitive damages, if any, should be

in an amount sufficient to fulfill the purposes that I have described to you, but should

not reflect bias, prejudice, or sympathy toward either/any party. In determining the

amount of any punitive damages, you should consider the following factors:

      - the reprehensibility of Walmart’s conduct;

      - the impact of Walmart’s conduct on Marlo Spaeth;

      - the relationship between Marlo Spaeth and Walmart;

      - the likelihood that Walmart would repeat the conduct if an award of punitive

damages is not made;

      - the relationship of any award of punitive damages to the amount of actual

harm Marlo Spaeth suffered;


                                          19

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 19 of 22 Document 234
      - Walmart’s financial condition.

                         Procedure for Jury Deliberation

      Now, members of the jury, this case is ready to be submitted to you for your

serious deliberation. It is an important case. It is important to plaintiff EEOC and

it is important to defendant Walmart. Consider the case fairly, honestly, impartially,

and in the light of reason and common sense. Give each question in the verdict your

careful and conscientious consideration. In answering each question, free your

minds of all feelings of sympathy, bias, or prejudice. Let your verdict speak the

truth, whatever the truth may be.

      The verdict must represent the considered judgment of each juror. In order to

return a verdict, it is necessary that each juror agree. Your verdict must be

unanimous.

      It is your duty, as jurors, to consult with one another, and to deliberate with a

view to reaching an agreement, if you can do so without violence to individual

judgment. You must each decide the case for yourself, but only after an impartial

consideration of the evidence in the case with your fellow jurors. In the course of

your deliberations, do not hesitate to reexamine your own views, and change your

opinion, if you are convinced it is erroneous. But do not surrender your honest

conviction as to the weight or effect of evidence, solely because of the opinion of

your fellow jurors, or for the mere purpose of returning a verdict.


                                         20

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 20 of 22 Document 234
      Remember at all times that you are not partisans. You are judges—judges of

the facts. Your sole interest is to seek the truth from the evidence in the case. I

remind you that you may not bring into the jury room any research materials or

additional   information;   this   includes   dictionaries,   computers,   electronic

communication devices, or other reference materials. You may not communicate in

any way with anyone other than jurors until you have reached your verdict.

      There is no written transcript of the trial testimony available for use during

your deliberations. You must rely primarily on your memory of the evidence and

testimony introduced during the trial and your notes.

      As we’ve discussed, a form of verdict has been prepared for your convenience.

      Certain questions in the verdict are to be answered only if you have answered

a preceding question in a certain manner. Therefore, read the introductory portion

of each question very carefully before you answer it. Do not needlessly answer

questions.

      Upon retiring to the jury room, you will select one of your members to act as

your foreperson. The foreperson will preside over your deliberations and will be

your spokesperson here in court.

      You will take to the jury room the verdict form that has been prepared for you.

You must reach a unanimous verdict; that is, all eight of you must agree on the

answer to each question. When you have reached unanimous agreement as to your


                                         21

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 21 of 22 Document 234
verdict, your foreperson will write in the verdict the answers you have agreed upon

and will date and sign the verdict; and then all of you will then return with your

verdict to the courtroom.

      I do not anticipate that you will need to communicate with me. If you do,

however, the only proper way is in writing, signed by the foreperson, or if he or she

is unwilling to do so, by some other juror, and given to the bailiff. To have a

complete record of this trial, it is important that you not communicate with me except

by a written note.

      If you have questions, I will talk with the parties before I answer, so it may

take some time. You should continue your deliberations while you wait for my

answer. I will answer any questions in writing or orally here in open court.

      You will note from the oath about to be taken by the bailiff that he, too, as

well as all other persons, are forbidden to communicate in any way or manner with

any member of the jury on any subject touching the merits of the case. Bear in mind

also that you are never to reveal to any person how the jury stands, numerically or

otherwise, until after you have reached a unanimous verdict.




                                         22

      Case 1:17-cv-00070-WCG Filed 07/15/21 Page 22 of 22 Document 234
